     Case 1:21-cr-00010-JRH-BKE Document 12 Filed 03/25/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR121-010


RODRIQUEZ DEMONTAY GERMANY



               ORDER ON MOTION FOR LEAVE OF ABSENCE


      Samuel J. Adams having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have
been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Samuel J. Adams be granted leave of

absence for the following periods: April 2, 2021 through April 5, 2021 and April 12,

2021 through April 26,2021.

      SO ORDERED,this the g^<S^dav of March,2021.


                                      J. RANDAimALL,CHIEF JUDGE
                                      4JNITED STATES DISTRICT COURT
                                       SGTITHETUSF DISTRICT OF GEORGIA
